Title: To George Washington from Alexander Addison, 17 May 1798
From: Addison, Alexander
To: Washington, George



Sir
Washington (Penna) 17 May 1798

Col. Matthew Ritchie who bought your land on Miller’s run in this county died nearly three months ago. His death will perhaps occasion some embarrassment in the next payment due to you. From various circumstances which I need not state the value or demand for lands is much reduced. He bought to sell again. Not one half has been sold for payments at different times and imperfectly made. I shall be in Philadelphia in the end of June or beginning of July next and shall do every thing in my power to have the payment made then which ought to be made on the first of June. How I shall succeed I cannot now say, but no pains shall be wanting then and hereafter to promote punctuality. John Ritchie and I are Executors of Matthew Ritchie.
I take the liberty of sending a pamphlet—and in a separate inclosure a Newspaper—And I am with the greatest respect your most obedt Servt

Alexr Addison

